Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143339                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143339
                                                                    COA: 300641
  TED ALLEN ANDERSON,                                               Kalamazoo CC: 2010-000024-FH
             Defendant-Appellant.
  ____________________________________/


         By order of August 23, 2011, this Court granted immediate consideration and a
  stay of trial court proceedings. On order of the Court, the application for leave to appeal
  the June 7, 2011 judgment of the Court of Appeals is considered and, it appearing to this
  Court that the cases of People v Kolanek (Docket Nos. 142695, 142712) and People v
  King (Docket No. 142850) are pending on appeal before this Court and that the decisions
  in those cases may resolve an issue raised in the present application for leave to appeal,
  we ORDER that the application be held in ABEYANCE pending the decisions in those
  cases.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2011                  _________________________________________
           y0919                                                               Clerk